DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 07/4/2021 has been entered and acknowledged by the Examiner.
The addition of claims 5-19 has been entered.
Claims 1-19 are pending in the instant application.
Terminal Disclaimer
	Applicant’s submission of a timely approved terminal disclaimer overcomes the previous non-statutory double patenting rejections of claims 1-4 over Patent No. 10,809,443. Those rejections are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 18, on lines 6 and 16, replace "at least one of the light or other light" with –the light--.
Claim 19, on lines 3-4 replace "at least one of the light or other light" with –the light--.

applicant’s representative, Himanshu Amin on 08/02/2021.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “A system, comprising:
a processor that executed computer executable components stored in memory; a sensor component that senses ambient conditions; a light component that emits light; a diffusion component that diffuses light emitted by the light component; and a light management component that analyzes the sensed ambient conditions and controls the diffusion component to diffuse the emitted light ” including the remaining limitations.
Regarding Claim 4, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 4, and specifically comprising the limitation of “A method, comprising:
sensing, by a system, ambient conditions; emitting light, by the system;
diffusing, by the system, the emitted light component; and
analyzing, by the system, the sensed ambient conditions and controlling diffusion of the emitted light “ including the remaining limitations.
	Regarding Claim 18, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 18, and a light management component configured to generate a light profile for the device based at least in part on characteristics of the device and the sensor data relating to the conditions associated with the area, and wherein the light management component is further configured to control operation of the diffusion component, including control of configuration of the material of the diffusion component, to control the diffusion of the light to produce the diffused light based at least in part on the light profile ” including the remaining limitations.
	Claims 2-3, 5-17 and 19 are allowable, at least, because of their dependencies.
Examiner Note: Other systems exist, for example, Veskovic et al, US Patent No. 7,111,952, and Adams et al US Patent No. 8,950,461, which control diffusion of sunlight via sensors, micro-processors and motorized curtains. The instant application controls the diffusion of light generated by the system, not the sunlight.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD L RALEIGH/Primary Examiner, Art Unit 2879